Citation Nr: 1027802	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
February 5, 2008.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity from February 
5, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
February 5, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity from February 
5, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, whereby the RO denied claims for an increase for 
peripheral neuropathy of the right and left lower extremity.  A 
10 percent rating had previously been assigned for each 
disability.

In October 2009, the RO increased the rating to 20 percent for 
each disability.  The 20 percent ratings were made effective as 
of February 5, 2008.  Because less than the maximum available 
benefit for a schedular rating was awarded and because the 
increase was not granted for the entire rating period, the claims 
are properly before the Board.  See Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the Veteran is 
entitled to an evaluation in excess of 10 percent for peripheral 
neuropathy of both the right and left lower extremities prior to 
February 5, 2008, and whether he is entitled to an evaluation in 
excess of 20 percent for the disabilities from February 5, 2008.

In March 2010, prior to the certification of the case to the 
Board, the Veteran submitted an application for increased 
compensation based on unemployability.   He also submitted a 
statement indicating that he was filing for "unemployability."  
This type of claim is also referred to as a claim for a total 
disability rating based on individual unemployability as a result 
of service-connected disability (TDIU).  The Board notes that the 
Veteran has already been awarded a total (100 percent) schedular 
rating for service-connected posttraumatic stress disorder 
(PTSD).

VA General Counsel had issued a precedent opinion holding that a 
claim for TDIU may not be considered when a schedular 100-percent 
rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  
That is, the issue was essentially moot.  However, the opinion 
was withdrawn in November 2009 after the United States Court of 
Appeals for Veterans Claims (Court) determined that there was an 
exception to the opinion when it decided Bradley v. Peake, 
22 Vet. App. 280 (2008).  The Court held that there could be a 
situation where a veteran has a schedular total rating for a 
particular service-connected disability, and could establish a 
TDIU rating for another service-connected disability in order to 
qualify for special monthly compensation (SMC) under 38 U.S.C. 
§ 1114(s) by having an "additional" disability of 60 percent or 
more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 
& Supp. 2010).  Therefore, the TDIU issue is potentially not 
moot.

In the Veteran's case, he has already been awarded SMC under 
38 U.S.C. § 1114(s).  Consequently, any potential question 
concerning the Bradley exception has already been resolved.  
Consideration of a TDIU rating, in the context of the peripheral 
neuropathy disability ratings on appeal, or other disability 
ratings not on appeal, is moot.  Therefore, it is unnecessary for 
the Board to address a TDIU claim in the decision below and it is 
also unnecessary to refer the claim to the agency of original 
jurisdiction for any action on the matter.


FINDINGS OF FACT

1.  Prior to February 5, 2008, the Veteran's peripheral 
neuropathy of each lower extremity resulted in disability 
tantamount to no worse than moderate incomplete paralysis of the 
common peroneal nerve.

2.  From February 5, 2008, the Veteran's peripheral neuropathy of 
each lower extremity has resulted in disability tantamount to no 
worse than severe incomplete paralysis of the common peroneal 
nerve.


CONCLUSIONS OF LAW

1.  Prior to February 5, 2008, the criteria for a 20 percent 
rating for service-connected peripheral neuropathy of the right 
lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2009).

2.  From February 5, 2008, the criteria for a 30 percent rating 
for service-connected peripheral neuropathy of the right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2009).

3.  Prior to February 5, 2008, the criteria for a 20 percent 
rating for service-connected peripheral neuropathy of the left 
lower extremity were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2009).

4.  From February 5, 2008, the criteria for a 30 percent rating 
for service-connected peripheral neuropathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a November 2006 notice letter, the RO notified the 
Veteran and his representative of the information and evidence 
needed to substantiate the Veteran's claims for increased 
ratings.  The Veteran was told that the evidence must show that 
his service-connected disabilities had gotten worse.  The letter 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letter asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of the rating 
issues for further notification of how to substantiate the claims 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the issues on 
appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Marion, Illinois, 
including its associated community-based outpatient clinic in 
Evansville, Indiana.  In October 2008, the RO obtained the 
Veteran's records from the Social Security Administration (SSA).  
Records from multiple private treatment providers identified by 
the Veteran have also been obtained.  Additionally, in December 
2006, February 2008, and August 2009, the Veteran was provided VA 
examinations in connection with his claims, the reports of which 
are of record.  The reports contain sufficient evidence by which 
to evaluate the Veteran's peripheral neuropathy of the lower 
extremities in the context of the rating criteria.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The Court has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart, 21 Vet. App. at 509-10.

The Veteran's peripheral neuropathy of the lower extremities, as 
a complication of his service-connected diabetes mellitus, has 
been evaluated under Diagnostic Code 8521 for "paralysis of the 
external popliteal nerve (common peroneal)."  Under that 
diagnostic code, a 10 percent rating is warranted for mild 
incomplete paralysis; a 20 percent rating is warranted for 
moderate incomplete paralysis; a 30 percent rating is warranted 
for severe incomplete paralysis, and a 40 percent rating is 
warranted for complete paralysis.  Complete paralysis consists of 
foot drop and slight drop of the first phalanges of all toes, one 
cannot dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.124a (Diagnostic Code 8521) (2009).

A note accompanying the rating criteria states, in part, that the 
term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a.

Prior to the present claims for an increase, a June 2005 VA 
examination indicated that the Veteran experienced some numbness 
in the lower extremities and there was decreased sensation to 
light touch.  It was the evidence in this examination report that 
provided the basis for initial ratings of 10 percent for 
peripheral neuropathy of the right and left lower extremities.  
As noted previously, when the nerve involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

The evidence relevant to the claims on appeal shows that the 
Veteran was seen by a private treatment provider in 2006 for 
diabetes with peripheral neuropathy of the feet.  Symptoms of 
cold feet, tingling, numbness, and a burning sensation were 
reported.  He was also seen in the VA neurology clinic in 2006 
with complaints of increased pain as a result of neuropathy.  The 
Veteran's goal was to have power mobility with an electric 
scooter, but both the VA and private treating physicians 
determined such a device was not yet warranted.  A May 2006 VA 
neurologic note indicated that the Veteran's subjective 
complaints were more prominent than the objective findings, 
including reflexes of 1 to 2+ throughout despite the complaints 
of neuropathy.  The Veteran was prescribed gabapentin for 
neuropathic pain and numbness.  In September 2006, a VA social 
worker recommended the Veteran for single-level handicap 
accessible housing.

In December 2006, the Veteran underwent VA examination in 
connection with the claims.  The Veteran reported a long history 
of numbness and tingling in the feet and lower legs.  He also 
stated that he had experienced a significant increase in symptoms 
over the previous few months, particularly with a burning pain 
sensation.  The examiner noted that the neuropathy symptoms 
essentially did not affect the Veteran's occupation as he had not 
worked since 1997.  Examination of the lower extremities revealed 
5/5 strength with reflexes essentially intact.  There was an 
apparent loss of vibratory sensation with sharp and dull 
discrimination and monofilament sensation in the lower 
extremities bilaterally up to the level of the knee.  Otherwise, 
sensation was essentially intact.  The Veteran used a cane 
although his gait was not irregular.  The examiner diagnosed the 
Veteran with diabetic peripheral neuropathy of the right and left 
lower extremities.  The examiner noted that there was a 
progression in the Veteran's subjective neuropathy symptoms, but 
it was difficult to determine whether they were related to his 
diabetes mellitus, vitamin B12 deficiency, or to somatization and 
psychogenic factors without resorting to mere speculation.

The Veteran continued to seek treatment for his disabilities 
through VA in 2007.  He complained of pain and numbness in his 
feet.  March 2007 records document an abnormal sensory 
examination and diminished pedal pulses bilaterally, as well as 
absent reflexes at the knees and ankles.

On February 5, 2008, the Veteran underwent general VA physical 
examination.  The Veteran reported symptoms of constant severe 
numbness in his feet.  He stated that the medication did not help 
with his symptoms and that the neuropathy in his feet prevented 
him from driving more than three or four miles.  Sensory 
examination revealed microfilament sensation intact in the 
thighs, but absent in the feet and toes, bilaterally.  Vibratory 
sensation was absent at the knees and great toes, bilaterally.  
Reflexes and peripheral pulses were 2/4, bilaterally.  The 
diagnosis was bilateral peripheral polyneuropathy of the feet.

In support of his claims, the Veteran submitted a letter, dated 
in September 2008, from S.G., M.D., of Tri-state Associates of 
Internal Medicine.  Dr. S.G. stated that the Veteran has severe 
peripheral neuropathy from his diabetes, including chronic pain 
in his legs due to diabetic neuropathy.  In October 2008, records 
from SSA were obtained.  The records are not relevant to the 
claims on appeal as SSA's disability determination pertained to 
psychiatric disorders and the medical evidence predates the 
claims by several years.  In December 2009, Dr. S.G. stated that 
the Veteran was not employable due to multiple medical problems.

In 2008 and 2009, the Veteran continued to receive treatment for 
his peripheral neuropathy, although records from this time period 
primarily refer to his upper extremities.  In September 2008, a 
VA physical therapist determined that the Veteran was in need of 
forearm crutches to aid in ambulation.  

The most recent VA examination was conducted in August 2009.  The 
examiner, who also conducted the February 2008 examination, 
reviewed the evidence in the claims file and noted an accurate 
medical history.  At the examination, the Veteran reported 
experiencing constant severe numbness and tingling in the lower 
extremities from the knees down to the feet.  Neurologic 
examination revealed deep tendon reflexes in the lower 
extremities to be 3/4.  Microfilament sensation was intact in the 
thighs, but absent from the feet and toes.  Vibratory sensation 
was absent at the knees and the toes.  The examiner diagnosed the 
Veteran with bilateral peripheral polyneuropathy of the lower 
extremities as the result of diabetes.

Prior to February 5, 2008, the evidence tends to show that the 
Veteran's peripheral neuropathy of the lower extremities became 
more disabling.  The historical evidence reflects that the 
Veteran previously only experienced some numbness in the lower 
extremities and there was decreased sensation to light touch.  
During the course of the claim, the Veteran stated that his 
disabilities were worsening.  The December 2006 VA examination 
and other treatment records from this period reflect that the 
Veteran's numbness and tingling increased in severity and that he 
began to experience burning pain sensation as well.  
Additionally, more than just wholly sensory nerve involvement was 
evident with worsening reflexes and the aforementioned pain.  As 
a result of this worsening, the Board finds that the Veteran's 
peripheral neuropathy of each lower extremity resulted in 
disability tantamount to moderate incomplete paralysis of the 
common peroneal nerve.  That is, the disability more closely 
approximated moderate impairment rather than the previous level 
of mild impairment.  See 38 C.F.R. §§ 4.7, 4.124a (Diagnostic 
Code 8521).  Therefore, the Board concludes that, prior to 
February 5, 2008, a rating of 20 percent is warranted for 
peripheral neuropathy of the right lower extremity and a rating 
of 20 percent is warranted for peripheral neuropathy of the left 
lower extremity.

The relevant evidence for the rating period beginning February 5, 
2008, reflects that the Veteran's disabilities became even more 
disabling during the course of the claims process.  See Hart, 
21 Vet. App. at 509-10.  The February 2008 VA examiner appeared 
to endorse the Veteran's complaints of "severe" numbness in the 
feet.  Additionally, in September 2008, Dr. S.G. characterized 
the Veteran's peripheral neuropathy as "severe."  Moreover, at 
that time, it was determined by VA treatment providers that the 
Veteran should have forearm crutches to aid in ambulation.  At 
the August 2009 VA examination, the examiner continued to endorse 
the Veteran's complaints of "severe" numbness.  This type of 
symptomatology was not evident prior to the February 5, 2008, VA 
examination date.

As a result of this worsening, the Board finds that the Veteran's 
peripheral neuropathy of each lower extremity has resulted in 
disability tantamount to severe incomplete paralysis of the 
common peroneal nerve.  See 38 C.F.R. §§ 4.7, 4.124a (Diagnostic 
Code 8521).  Although complete paralysis has not been shown, the 
disability has been characterized as severe in nature.  
Therefore, the Board concludes that, from February 5, 2008, a 
rating of 30 percent is warranted for peripheral neuropathy of 
the right lower extremity and a rating of 30 percent is warranted 
for peripheral neuropathy of the left lower extremity.


The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's peripheral neuropathy of 
either lower extremity has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disabilities have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the following 
awards should be made:  a 20 percent rating for the Veteran's 
peripheral neuropathy of the right lower extremity prior to 
February 5, 2008; a 20 percent rating for the Veteran's 
peripheral neuropathy of the left lower extremity prior to 
February 5, 2008; a 30 percent rating for peripheral neuropathy 
of the right lower extremity from February 5, 2008; and a 30 
percent rating for peripheral neuropathy of the left lower 
extremity from February 5, 2008.  No other higher evaluations are 
warranted for the claims on appeal.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against other higher ratings, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Prior to February 5, 2008, a 20 percent rating for peripheral 
neuropathy of the right lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Effective February 5, 2008, a 30 percent rating for peripheral 
neuropathy of the right lower extremity is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Prior to February 5, 2008, a 20 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to the 
laws and regulations governing the payment of monetary awards.

Effective February 5, 2008, a 30 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to the 
laws and regulations governing the payment of monetary awards.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


